Citation Nr: 0704770	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  99-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant served on active duty from February 1961 to 
December 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on March 
27, 1995.  A transcript of that hearing has been associated 
with the record on appeal.

In July 1999, the Board remanded this issue, instructing the 
RO to issue a statement of the case in response to the 
veteran's notice of disagreement to the RO's March 1999 
denial of this issue.

In July 2005, the veteran testified at the RO by video 
conference with the undersigned sitting in Washington, D.C.  
A copy of the transcript is of record.

In a September 2005 decision, the Board denied service 
connection for asbestosis.  The veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  The parties submitted a Joint Motion for Remand 
(Joint Motion) in August 2006.  By order dated in August 
2006, the Court granted the Joint Motion and remanded the 
matter for compliance with its instructions.  The case is now 
before the Board for final appellate consideration.


FINDING OF FACT

The veteran's current condition was not caused by exposure to 
asbestos during service.




CONCLUSION OF LAW

A lung disorder, to include asbestosis, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 (West 2002).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id. 

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant a letter in July 
2002 requesting these details, and he provided some 
information in September 2002. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

II.  Asbestosis

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease. 38 C.F.R. § 3.303.

The veteran contends that he was exposed to asbestos during 
service, in that he was involved with the Civil Engineering 
Squadron, as shown on his DD 214. 

Here, the Board notes that the questions of whether the 
veteran has asbestosis and whether such is etiologically 
related to his service require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various medical and lay statements in support of 
this claim.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Review of the record also discloses that the veteran's 
complete service medical records may have been destroyed in a 
fire and are not available, through no fault of the 
appellant.  The Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), concerning VA's responsibility to 
obtain a veteran's service medical records. The Board finds, 
however, that no useful purpose would be served in remanding 
this matter for more development.  The veteran himself has 
indicated that these records would not provide a basis to 
grant his claim as there was no treatment for this disorder 
in service many years ago. 

In any event, the RO has attempted to locate the veteran's 
service medical records. The RO has submitted a request to 
the National Personnel Records Center (NPRC) asking for all 
available military medical records for the veteran. There is 
no indication that the service medical records exist, and the 
best evidence, provided by the veteran himself, indicated 
that unfortunately they no longer exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993); see also Hayre, supra 
(VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).  So 
it is in this case.

The veteran's service records show that he served in the Air 
Force for almost 10 months.  The veteran contends that he was 
exposed to asbestos while serving at Vandenburg Air Force 
Base.  In his statements, he has recalled working in all 
areas of civil engineering, including upkeep of roads and 
buildings, during his 10 months in service. He remembered 
repairing broken pieces of the buildings that were covered 
with asbestos.  He also repaired broken steam lines and 
boilers that were covered with asbestos.  

A November 2002 letter from the Air Force Medical Operations 
Agency's Office of the Surgeon General (SG) notified the RO 
that a record review by the Vandenburg Air Force Base's 
industrial hygiene staff revealed no records on the veteran.  
Prior to the creation of the Occupational Safety and Health 
Administration, the Department of Defense did not keep 
detailed exposure records.  The SG further noted that the 
veteran's temporary duty at Vandenburg Air Force Base 
occurred prior to 1971; therefore, the Air Force would not 
have maintained any individual exposure/health records on 
him. 

The record before the Board, including the veteran's 
available service records, includes no documentary evidence 
showing that the veteran was exposed to asbestos during his 
nearly 10 months of service.  While the veteran's service 
medical records are not available, the veteran has testified 
that he received no treatment during service for the claimed 
condition.  Without evidence of exposure to asbestos during 
service, the Board finds that the veteran's claim for service 
connection may be denied on this basis, standing alone.  

The Board has considered the post-service medical evidence of 
record, which includes an August 1994 letter from a private 
physician to an attorney representing the veteran in a 
worker's compensation claim.  The physician recounts that the 
veteran said his exposure to asbestos began in the early 
1970's during employment with a contracting company.  The 
physician sets forth the results of current examination and 
concludes that the veteran's exposure to asbestos was in part 
responsible for the development of laryngeal carcinoma.  By 
linking this reported post-service asbestos exposure to the 
veteran's current laryngeal carcinoma, the physician's 
medical opinion supports a finding that any asbestos exposure 
occurred after service.  In short, the August 1994 letter is 
competent medical evidence showing that any asbestos exposure 
occurred post-service, providing evidence against this claim.  

The veteran's own statement in this letter, indicating that 
his "exposure to asbestos began in early 1970's when he was 
employed at Cove Contractors" provides highly probative 
evidence this claim.  As noted above, the appellant served on 
active duty from February 1961 to December 1961. 

It is the finding of the Board that this August 1994 report 
provides extremely negative and highly probative factual and 
medical evidence against this claim.  Further, the report 
totally undermines the veteran's credibility.  Because of 
these inconsistencies, the Board finds that the probative 
value of his allegations is compromised.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  Simply stated, the veteran's contentions that he 
was exposed to asbestos in service is found to be outweighed 
by his statement in August 1994. 

Records from Social Security Administration (SSA) include a 
determination that the veteran is unemployable with a primary 
diagnosis of status-post laryngectomy and a secondary 
diagnosis of voice box, as well as supporting medical 
evidence.  The Board finds that the SSA records are not 
relevant to the veteran's VA claim.  None of these documents 
are dated during the veteran's active duty period.  In fact, 
they are dated over 30 years after his discharge.  They do 
not address whether the veteran was exposed to asbestos 
during his nearly 10 months of service, and do not link his 
laryngectomy to in-service asbestos exposure.  

The veteran testified before the undersigned that he was 
stationed at Vandenburg Air Force Base and Lackland Air Force 
Base, where he was exposed to asbestos that resulted in 
current disability.  The Board again observes that the 
veteran, as a lay person, is not competent to offer an 
opinion as to the etiology of his disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, his own personal opinion that he was exposed to 
asbestos during service and that this caused his current 
condition is not a sufficient basis for awarding service 
connection.  There is no medical opinion from a physician 
supporting the veteran's contention of inservice exposure.  
On the other hand, as noted above, in August 1994 a private 
physician endorsed the contention the veteran made to him at 
that time, that any asbestos exposure occurred years after 
service.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for asbestosis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2003; rating 
decisions dated in August 1994 and March 1999; statements of 
the case dated in February 1995 and August 1999; and 
supplemental statements of the case dated in June 1996, May 
1997, March 1999 and November 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Federal Circuit recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  In this 
respect, the RO issued the September 2003 VCAA letter prior 
to the February 2004 SOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See 
Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 
1328, 1333-34). 

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  In 
June 2003 correspondence, the veteran stated that he had no 
additional medical support for his asbestosis claim.  VA has 
obtained SSA records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4).  The Board finds that 
further development is not needed in this case with respect 
to the issue on appeal because there is sufficient evidence 
to decide the claim.  The veteran has been examined by VA and 
non-VA medical professionals and those records are with the 
claims files.  As discussed above, without evidence of 
exposure to asbestos during service (a required element to 
prove this case), another examination to determine the 
veteran's current condition, over 40 years after service, 
would not be relevant to show that the veteran was exposed to 
asbestos during service. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service exposure to asbestos,  referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

With regard to the joint motion, the Board has cited the 
medical evidence that does not support the veteran's claim, 
as requested by the parties of the joint motion (which would 
not appear to provide a basis to find that the Board's 
decision, denying this claim, was in error).  With regard to 
the Board's argument in the prior decision that there was 30 
years between exposure and the onset of the disease, 
providing evidence against this claim, the United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  While a latency period 
of 10 to 45 years may be possible in asbestosis claims, the 
fact that there was 30 years between the alleged exposure and 
the onset of the disease would clearly not appear to support 
this claim, and appears to provide negative evidence against 
a finding that there is any association between service and 
the disorder at issue, particularly in light of decision in 
Maxson.  In any event, this was not a basis for the denial of 
this claim in this decision.  With regard to the lost service 
medical records, the veteran himself has indicated no 
treatment for a lung disorder during service.  The Board 
finds that the post-service medical record, including the 
medical evidence cited by the parties of the joint motion, 
fully support the denial of this claim.  Therefore, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

ORDER

Entitlement to service connection for asbestosis is denied.
 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


